          Case 1:21-cv-05936-AJN Document 12 Filed 07/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        7/23/2021



  Perini Management Services, Inc.,

                         Plaintiff,                                              21-cv-5936 (AJN)

                 –v–                                                                   ORDER

  Kildare Construction Consultants, LLC, LLC, et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

       The parties shall confer and file a proposed briefing schedule for the Plaintiff’s motion

for a preliminary injunction (Dkt. No. 10) by July 26, 2021. In that letter, the parties should also

state whether a date has been set for the underlying arbitration.

       The Plaintiff shall serve a copy of this Order and its preliminary injunction papers on the

Defendants.


       SO ORDERED.


Dated: July 23, 2021                               __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
